843 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
No. 87-7398.

Richard Steven MAULICK, Plaintiff-Appellantv.HANOVER COUNTY, Maggie Frenier, Hanover Social Services,Marshall T. Bailey:  Hanover Sheriff's Department, StephenMaguigan, Assistant Prosecutor, Wade Kiaser, AssistantProsecutor, Commonwealth Attorney's Office, Hanover, LisaBarker, County Attorney, Hanover, J. Maston Davis:Commonwealth of Virginia:  Edward R. Vaughn, Defendants-Appellees.


1
United States Court of Appeals, Fourth Circuit.

Submitted Feb. 12, 1988.Decided March 29, 1988.

2
(Richard Steven Maulick, appellant pro se.


3
Randolph Courtland DuVall, Pender & Coward, for appellees Hanover County, Maggie Frenier, and Hanover Social Services.


4
James Walter Hopper, Warren Hunter Britt, GArdner, Moss & Hopper, for appellees Marshall T. Bailey and Hanover Sheriff's Department.


5
John Adrian Gibney, Jr., Kathleen Shepherd Mehfoud, Lacy & Mehfoud, PC, for appellees Stephen Maguigan, Wade Kiaser, Commonwealth Attorney's Office, Hanover, Lisa Baker, and Edward R. Vaughn.


6
Guy Winston Horsely, Jr., Assistant aTtorney General, for appellees J. Maston Davis and Commonwealth of Virginia.


7
Before DONALD RUSSELL, WIDENER, and WILKINSON, Circuit Judges.

PER CURIAM:

8
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Maulick v. Hanover County, C/A No. 87-355-N (E.D.Va. Nov. 3, 1987).


9
AFFIRMED.